DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Amended claims 18-20 and newly submitted claims 21 and 22 are directed to an invention that is independent or distinct from the invention originally claimed. This application contains claims directed to the following patentably distinct species: Species I, drawn to a closure with a heat sensitive color changing ink and Species II, drawn to a closure with a heat changing ink and a non-changing ink bead. The species are independent or distinct and these species are not obvious variants of each other based on the current record.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
the inventions have acquired a separate status in the art in view of their different classification; or
the inventions have acquired a separate status in the art due to their recognized divergent subject matter; or
the inventions require a different field of search (e.g., searching different CPC schemes, US classes/subclasses, or electronic resources, or employing different search strategies or search queries).

Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 18-22 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6-8, 10 and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wright et al. (U.S. Patent No. 4,544,080) in view of Henson (U.S. Patent No. 6,267,505).
Wright discloses a food container comprising: a cylindrical container body defined by a base from which a cylindrical wall extends to a top edge (col. 2, lines 33-47); a tamper evidencing closure (Fig. 1) comprising: a metal ring (10); a metal foil (15) sealed to the ring on one side of the metal foil with a thermoplastic adhesive to span and seal close the opening (col. 2, ll. 62 – col. 3, ll. 2); the metal ring including a double seam flange adjacent to an interior flange which defines an opening, wherein the double seam flange is rolled into a seal with the cylindrical container at the top edge such that the container, the seal, the metal ring, the adhesive and the metal foil are joined to form a hermetically sealed enclosure having a predetermined volume (col. 2, lines 44-49), wherein the ring includes a double seam flange (14) adjacent to an interior flange which defines an opening and the metal foil is adhered to the interior flange to span and seal close the opening (Fig. 2), wherein the double seam flange has a top side and a bottom side which engages a respective container and the interior flange has a top surface which extends from the topside and a bottom surface which extends from the bottom side, the metal foil being adhered to the topside (Fig. 2).
Wright fails to teach a heat-sensitive, color-changing ink applied to one of the ring or the metal foil adjacent to the adhesive wherein the temperature at which the ink changes color is above ambient air temperature and below the melting point of the adhesive, wherein the ink is above the adhesive and exposed to ambient air and above an uppermost layer of the metal foil, wherein the ink changes color at temperatures above 150 to 160 degrees F, and wherein the melting point of the adhesive is from 180 to 190 degrees F.
Henson teaches that it is known in the art to manufacture containers with a heat-sensitive, color-changing ink (9) wherein the temperature at which the ink changes color is above ambient air temperature and below the melting point of the adhesive (col. 2, lines 22-23), wherein the ink changes color at temperatures above 150 to 160 degrees F (col. 2, lines 30-33), and that it is known in the art to place heat sensitive ink on an outer exposed surface (col. 1, lines 51-53).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the container with color changing ink, as taught by Henson, in order to alert a user to tampering. It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the melting point of the adhesive is from 180 to 190 degrees F in order to correspond to the color changing temperature, and since such a modification would be a substitution of the adhesive used and s it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have placed the ink on an outer surface in order to ensure that the ink was seen by a user.

Claims 3-5, 9, 11-13 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wright and Henson in view of Kolde et al. (U.S. Patent No. 3,159,304).
Wright discloses all the claimed limitations as shown above wherein the closure includes a pull-tab (16), but fails to teach a weakening groove adjacent the pull-tab, wherein the foil is adhered to a bottom side of the interior flange and is captured between the double seam and top edge of the container.
Kolde teaches that it is known the art to manufacture a closure with a foil (12) that is adhered to bottom surface of an interior flange (col. 2, lines 34-55) wherein the foil includes a weakening groove (30) and the foil is captured by a seam of the closure and a top edge of a can (Figs. 1, 4).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the closure of Wright to be on an interior and seam portion of the closure, as taught by Kolde, in order to increase the surface area of connection and make it more difficult for a user to access the connection area of the foil and ring.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the foil with a weakening groove, as taught by Kolde, in order to provide a predicable breaking area for the closure.

Response to Arguments
Applicant's arguments filed 6/14/2022 have been fully considered but they are not persuasive. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In this case, when one of ordinary skill in the art considered the references as a whole they would find it obvious to arrive at the claimed invention for the reasons shown above.

Conclusion
All elected claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY R ALLEN whose telephone number is (571)270-7426. The examiner can normally be reached 9:00 am - 5:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on (571)272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY R ALLEN/Primary Examiner, Art Unit 3733